DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-amendment of 9/28/18 and Amendment of 12/16//2020
The present office action is made in response to the Pre-amendment of 9/28/18 and the Amendment of 12/16/2020.
It is noted that in the Pre-amendment of 9/28/18, applicant has amended claims 8 and 15, and in the amendment of 12/16/2020, applicant has amended claim 7. There is not any claim being added into or canceled from the application being provided in each of the mentioned Pre-amendment and the Amendment. As amended, the pending claims are claims 1-18. It is also noted that there is not any change to the drawings and the specification.
Election/Restrictions
In response to the restriction requirement of 10/19/2020, applicant has made an election of Invention I in the reply filed on 12/16/2020. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Regarding to the claims read from the elected Invention, applicant has stated that the claims of the elected Invention are claims 1-9, 11, 14, 16 and 18, see Election of 12/16/2020, page 7. The examiner agree with applicant’s statement regarding to the number of claims. However, after further review the restriction, the examiner apologize for missing an indication of the linking claim 10 in the restriction of 10/19/2020. Since the claim 10 does not recites a 
In the light of details as provided above, the claims to be examined in the present office action are claims 1-11, 14, 16 and 18. Claims 12-13 and 15 of the Invention II and claim 17 of the invention III have been withdrawn from further consideration as being directed to non-elected Inventions. Applicant should note that the non-elected claims 12-13, 15 and 17 will be rejoined if the linking claim 10 is later found as an allowable claim.
Drawings
The drawings contain nine sheets of figures 1, 2A-2B, 3A-3B, 4A-4B, 5, 6A-6B, 7A-7B, 8A-8B and 9 were received on 9/28/18.  These drawings are objected by the examiner for the following reasons.
8.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the numeral reference of “900” as mentioned in paragraph [0053].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
9.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the references “13”, see fig. 1, and “305a”, see fig. 2 , which are not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
10.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
11.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
13.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: 
a) A rotation member for rotating/changing a position of the second connection member relative to the first connection member as recited in each of claims 1, 9, 10, 14 and 16;
b) A control member for controlling the rotation of the connection member or fixing and unfixing of the connection  members as recited in each of claims 1, 9, 10, 14 and 16; and for determining one of the connection members is integrally moved or independently moved as recited in claim 2; and

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
14.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15.	Claims 1-8, 10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.

a1) The feature thereof “a control member … control the rotation of the connection member” (lines 7-8) is indefinite. Which “connection member” does applicant imply here? Application should note that the claim recites a first connection member on line 2 and a second connection member on line 3 thus which one is referred to as “the connection member” in the mentioned feature? and
a2) The feature thereof “a driving member … the optical axes” (lines 9-11) is unclear with respect to the description of the driving member, the control member and the connection members as provided in the specification in paragraphs [0026]-[0042]. 
Applicant should note that the description in the mentioned paragraph discloses that the control member (302) is fixed to the first (304) and second (301) connection members, see paragraphs [0026]-[0027], and the driving member (306) is engaged with the control member (302) after the control member (302) is fixed to the second connection member (301) for the purpose of providing a rotation of the second connection member (301) relative to the first connection member (304), see paragraphs [0027]-[0029]. Thus, the driving member (306) does not (directly) engage with the first or the second connection member as read from the claim. In other words, the mentioned feature makes the claim indefinite because it is unclear about the structural relationships among the driving member, the control members and the connection members as recited in the light of the teachings provided in the specification.

c) Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “the guide member … first connection member” (lines 1-3). What “an angle of the second member relative to the first connection member” (lines 2-3) does applicant mean in the mentioned feature? Does the angle recited in the mentioned feature relate to “an angle of the second connection member relative to the first connection member” recited in its base claim 4, lines 1-2? If it does then it is suggested that the terms “an angle” appeared in claim 5, line 2 be changed to –the angle--. If it does not then the claim is subjected to a rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because the disclosure does not disclose a guide member includes a plurality of clinking portions which guide the second connection member with more than one angle relative to the first connection member.
d) Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “the rotation variable range” (lines 6-70 lacks a proper antecedent basis.
e) Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
e1) The similar reason as set forth in element a1) above, and

Applicant is respectfully invited to review the specification, in particular, paragraphs [0026]-[0042] in which the specification discloses that the control member (302) is fixed to the first (304) and second (301) connection members, see paragraphs [0026]-[0027], and the driving member (306) is engaged with the control member (302) after the control member (302) is fixed to the second connection member (301) for the purpose of providing a rotation of the second connection member (301) relative to the first connection member (304), see paragraphs [0027]-[0029]. Thus, the driving member (306) is considered as an essential element, and the structural cooperative relationships among the driving member, the control member and the connection members so that the second connection member is able to rotate/change a position relative to the first connection member are considered as essential structural cooperative relationships of elements.
f) Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reasons as set forth in element a) above.

Claim Rejections - 35 USC § 102
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


18.	Claims 1-5, 10 and 14, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US Patent No. 6,147,797).
Lee discloses an adapter for connecting a camera to a microscope. Regarding to the structure of the adapter as recited in present claims 1, 10 and 14, the adapter as described in columns 4-7 and shown in figs. 2-9 comprises the following features:
a) a first connection member (280) configured to be connected to a microscope via a threads formed on an outer surface of the first connection member (280); 
b) a second connection member (220) configured to be connected to an imaging unit (210) via threads formed on an outer surface (224) of the first connection member (220); 

d) a control member (240) configured to be fixed on the second connection member and control the rotation of the first connection member;  
e) a driving member (245, 254) configured to be engaged with the second connection member (220) and change a position of the second connection member (220) relative to the first connection member (280) around the optical axes; 
 f) a driving source (247, 254, 260, 264, 247, 256-258, 270, 272, 274) configured to drive the driving member (245) through a transmission member (260). It is noted that an operation of the control member with its handle (245) and the movable ring with its handle (254) cause the change between the first connection member and the second connection member from an unfixed state to a fixed state and vice versa wherein the second connection member is independently moved which meets the features recited in present claim 2; and 
g) the guiding source (247, 254, 260, 264, 247, 256-258, 270, 272, 274) comprises guide slots (256) for guiding the movements of the guide posts (264) to allow a rotation of the first connection member and thus changing an angle of the second connection member relative to the first connection member wherein the boundaries of each guide slots (256) act as clicking portions for limiting/controlling the range of movement of the correspond guide post which meets features recited in present claims 3-5. 
s 1-5, 7, 10, and 14, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami (Japanese reference No. 2015-127780, submitted by applicant).
Murakami discloses an adapter for connecting a camera to a microscope. Regarding to the structure of the adapter as recited in each of claims 1, 10 and 14, the adapter as described in paragraphs [0046]-[0049] and [0055]-[0058] and shown in figs. 4-6 comprises the following features:
a) a first connection member (21) configured to be connected to a microscope; 
b) a second connection member (10) configured to be connected to an imaging unit; 
c) a rotation member (22) arranged between the first connection member (21) and the second connection member (10) and configured to rotate the second connection member (10) relative to the first connection member (21) using optical axes of the microscope and the imaging unit at a center; 
d) a control member configured to be fixed on the second connection members and control the rotation of the second connection member, see the mechanism for connecting the surface (23a) of the rotation member (22) with the second connection member (10) which mechanism is described in paragraphs [0046] and [0055] and figs. 4-5; 
e) a driving member, see the rotary mechanism as described in paragraph [0056], configured to be engaged with the first connection member and change a position of the second connection member relative to the first connection member around the optical axes. The rotary mechanism is understood as a system having a driving source configured to drive the driving member through a transmission member. 

Regarding to the feature related to an angle of the second connection member relative to the first connection member and the clinking portions as recited in present claims 4-5, it is noted that the slits formed on the rotation member acts as guide member provide a range of angles in which the second connection member is moved relative to the first connection member wherein the boundaries of each slit acts as a clicking portion which guide an angle of the second connection member relative to the first connection member. 
Regarding to the first and second variable range as recited in present claim 7, it is noted that when the second connection member is not fixed, i.e., in unfixed status, to the rotation member then it can move in any angle with respect to the rotation member and that range is .
Claim Rejections - 35 USC § 103
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	Claims 9, 11, 16 and 18, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (Japanese reference No. 2015-127780, submitted by applicant).
The adapter for connecting a camera to a microscope as provided by Murakami as described in paragraph (19) above meets all features related to the elements and their structural cooperation; however, Murakami does not clearly set forth a method for adjustment the microscope. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to utilize the adapter for connecting a camera to a microscope as provided by Murakami to adjust the microscope by a set of steps for connecting the camera to the microscope. 
In particular, one skilled in the art utilizing the adapter provided by Murakami knows that (s)he need to set forth a set of steps which include:
a)  a step of preparation a first connection member (21), a second connection member (10), and a rotation member (22) which are unfixed to each other, see fig. 6;

c) a step of fixing the rotation member (22) to the second connection member (10) via the control member formed on a surface (23a) with the correspond member formed on the second connection member (10),  see paragraphs [0046] and [0055] and figs. 4-5;
d) a step of adjusting the second connection member (10) relative to the first connection member (210 by driving a rotary mechanism, i.e., a drive member having a drive force through a transmission member, see paragraph [0056].
 Regarding to the use of a computer for executing the method as recited in present claims 11 and 18, such feature is readable form the teaching provided in paragraph [0059]-[0065] and figs. 2 and 6.
Conclusion
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THONG Q NGUYEN/Primary Examiner, Art Unit 2872